Case 1:19-cv-05523-SDG Document 144 Filed 07/06/21 Page 1 of 2

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF GEORGIA
ATLANTA DIVISION

BERKELEY VENTURES IL, LLC,

Plaintiff,

Vee

Case No.: 1:19-CV-05523-SDG
SIONIC MOBILE CORPORATION

and RONALD D. HERMAN

Defendants.

 

 

CERTIFICATE OF SERVICE
I hereby certify that I have this day served a copy of the
foregoing PLAINTIFF’S SECOND REQUEST FOR PRODUCTON OF
DOCUMENTS TO DEFENDANT SIONIC MOBILE CORPORATION
by depositing a copy of same simultaneously with the initial

complaint in this matter with delivery to the following:

Simon Jenner
Adam Ford
210 Interstate North Parkway, SE
Suite 100
Atlanta, Georgia 30339

yh
Submitted this _6 “day of July, 2021.
Case 1:19-cv-05523-SDG Document 144 Filed 07/06/21 Page 2 of 2

GODWIN LAW GROUP

ok le

 

J Godwin
orgia Bar No. 142226
3985 Steve Reynolds Boulevard

Building D

Norcross, Georgia 30093
Phone: 770-448-9925
Fax: 770-448-9958
